            Case 3:20-cr-00192-IM       Document 3       Filed 04/02/20      Page 1 of 4
                                                                            3:20-mj-00074-1



DISTRICT OF OREGON, ss:               AFFIDAVIT OF DOMINIC SANCHEZ

              Affidavit in Support of a Criminal Complaint and Arrest Warrant

       I, Dominic Sanchez, being duly sworn, do hereby depose and state as follows:

                              Introduction and Agent Background

       1.      I am a Special Agent with the Federal Bureau of Investigation and have been since

November 2018.      My current assignment is on the Violent Crimes Squad which includes

conducting robbery investigations, amongst other investigations into violations of federal law. My

training and experience includes over one thousand hours of training and over ten years of federal

law enforcement experience.

       2.      I submit this affidavit in support of a criminal complaint and arrest warrant for

Brian Joseph Sutton for Bank Robbery in violation of 18 U.S.C. § 2113(a). As set forth below,

there is probable cause to believe, and I do believe, that Brian Joseph Sutton committed Bank

Robbery in violation of 18 U.S.C. § 2113(a).

       3.      This affidavit is intended to show only that there is sufficient probable cause for the

requested complaint and arrest warrant and does not set forth all of my knowledge about this matter.

The facts set forth in this affidavit are based on my own personal knowledge, knowledge obtained

from other individuals during my participation in this investigation, including other law

enforcement officers, interviews of witnesses, a review of records related to this investigation,

communications with others who have knowledge of the events and circumstances described

herein, and information gained through my training and experience.

///

///

///


 Page 1 – Affidavit of Dominic Sanchez                           USAO Version Rev. April 2018
            Case 3:20-cr-00192-IM       Document 3      Filed 04/02/20       Page 2 of 4




                                         Applicable Law

       4.      18 U.S.C. § 2113(a) prohibits a person from using force and violence, or

intimidation, to knowingly and unlawfully take or attempt to take currency or any other thing of

value from a bank whose deposits are insured by the Federal Deposit Insurance Corporation.

                                  Statement of Probable Cause

       5.      On March 31, 2020, at approximately 3:43 p.m., a robbery occurred at the U.S.

Bank located at 305 NE 181st Ave, in the City of Portland, Multnomah County, Oregon.

       6.      The victim teller reported to police officers from the Gresham Police Department

that he saw the robber enter the bank and described him as a white male, approximately 5’ 6” tall,

wearing a black hooded sweatshirt with the hood up, blue jeans, blue shoes and a black mask, that

looked like it was made out of a rag or t-shirt. The robber approached the teller’s window and

held up a note which said something to the effect of “this is a robbery.” The teller gave the robber

all of the cash that was in his drawer and the robber asked for more money. The teller then gave

the robber additional cash from the teller drawer next to him while alerting another teller that the

bank was being robbed. The victim teller then put the money into a paper lunch bag which the

robber provided. The robber then walked out of the bank.

       7.      Another bank employee was alerted that the bank had just been robbed and reported

to the responding officers that he witnessed the robber walking away from the bank and was able

to record a video of the robber on his cell phone. The individual in this video matched the

description of the individual who was later arrested for the bank robbery.

       8.      The officers at the bank relayed the description of the robber to other officers over

the radio. Another officer was searching the surrounding area and located an individual who

matched the description of the robber at a nearby Trimet MAX platform. This individual was


 Page 2 – Affidavit of Dominic Sanchez                          USAO Version Rev. April 2018
             Case 3:20-cr-00192-IM      Document 3       Filed 04/02/20     Page 3 of 4




taken into custody and was identified as Brian Joseph Sutton. While searching Sutton, officers

discovered a paper bag containing $822 cash and a handwritten note that included the words “This

is a robbery.” Sutton was read his Miranda Rights by one of the arresting officers and stated that

he understood his rights. One of the arresting officers was shown a photograph of the bank robber

and confirmed that Sutton was a match to the bank robber.

       9.       After his arrest, Sutton was interviewed at the Gresham Police Department. One

of the interviewing detectives stated that Sutton was a match to the individual depicted in the video

recording taken by one of the bank employees. During the interview, Sutton admitted to robbing

the US Bank on March 31, 2020, and stated that he wanted to get some quick cash to purchase

more “crystal.” Sutton said that prior to going to the U.S. Bank, he attempted to enter and rob an

OnPoint Credit Union but was turned away by the security guard at the front door. After walking

into the U.S. Bank, Sutton stated he showed a note to the teller which said something similar to

“This is a robbery, no dye packs, no trackers, I want at least $5000.” Sutton stated that he had

written the note earlier that morning. Sutton said the teller only had a small amount of money in

the cash drawer so Sutton told the teller to get more money. Sutton handed the teller a brown

paper bag for the money and walked out of the bank.

       10.      Records checks conducted on Sutton determined that he currently had a parole

violation warrant from the United States Marshals Service for Bank Robbery.

                                            Conclusion

       12.      Based on the foregoing, I have probable cause to believe, and I do believe, that

Brian Joseph Sutton committed bank robbery in violation of 18 U.S.C. § 2113(a). I therefore

request that the Court issue a criminal complaint and arrest warrant for Brian Joseph Sutton.




 Page 3 – Affidavit of Dominic Sanchez                           USAO Version Rev. April 2018
             Case 3:20-cr-00192-IM     Document 3      Filed 04/02/20     Page 4 of 4




       13.      Prior to being submitted to the Court, this affidavit, the accompanying complaint

and the arrest warrant were all reviewed by Assistant United States Attorney (AUSA) Sarah Barr

and AUSA Sarah Barr advised me that in his opinion the affidavit and complaint are legally and

factually sufficient to establish probable cause to support the issuance of the requested criminal

complaint and arrest warrant.

                                                          By phone
                                                    ____________________________________
                                                    DOMINIC SANCHEZ
                                                    Special Agent, FBI


                                                                                         10:05
       Sworn in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone at _____
a.m/p.m. on April 2, 2020.


                                                    ____________________________________
                                                    HONORABLE STACIE F. BECKERMAN
                                                    U.S. Magistrate Judge




 Page 4 – Affidavit of Dominic Sanchez                         USAO Version Rev. April 2018
